UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006 (Address of principal executive offices) (Zip code) José Luis Gómez Pimienta 77 Aristoteles Street, 3rd Floor Polanco D.F. 11560 Mexico (Name and address of agent for service) Copies of communications to: Sander M. Bieber, Esq. Dechert LLP 1treet, NW Washington, DC 20006 Registrant's telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.’s proxy voting record for the period July 1, 2012 through June 30, 2013. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC 03879F108 04/18/2013 Annual Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Annual Designation of delegates Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Extraordinary Amendements in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Alsea, S.A.B. de C.V. N/A ALSEA N/A 04/29/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Special Election of Directors of the "L" series Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/22/2013 Special Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/25/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 9/4/2013 Annual Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/24/2013 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Increase of equity and issuance of CPO shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Payment of a stock dividend Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Election of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Extraordinary Issuance of new convertible shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/21/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 9/4/2013 Annual Designation of delegates Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Organización Cultiba, S.A.B. de C.V. N/A CULTIBA N/A 04/30/2013 Annual Designation of delegates Mgmt. Yes For Yes Deutsche Bank, S.A., Institucion de Banca Múltiple N/A FIBRAMQ N/A 04/25/2013 Board S. Payment of a cash CBFI distribution Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/15/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/26/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 04/30/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 03/21/2013 Ordinary Approval of Nutrisa's shares acquisition Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 03/21/2013 Ordinary Approval of additional financing to carry out the acquisition Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 03/21/2013 Ordinary Approval of a Public Offering Acquisition of Nutrisa to delist it Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 03/21/2013 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 04/25/2013 Annual Designation of delegates Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 5/3/2013 Annual Designation of delegates Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 05/24/2013 Extraordinary Approval of Fusion with Yoli Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 05/24/2013 Extraordinary Issuance of new shares Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 05/24/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Reduction of capital in cash Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Reduction of capital in cash Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Kuo, S.A.B. de C.V. N/A KUO N/A 04/15/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Appointment of the Board of Directors Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 7/3/2013 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/26/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/26/2013 Annual Election of Directors Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/26/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/26/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/26/2013 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/22/2012 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/22/2012 Ordinary Designation of delegates Mgmt. Yes For Yes Ohl Mexico S.A.B. de C.V. N/A OHLMEX N/A 04/29/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Ohl Mexico S.A.B. de C.V. N/A OHLMEX N/A 04/29/2013 Annual Election of Directors Mgmt. Yes For Yes Ohl Mexico S.A.B. de C.V. N/A OHLMEX N/A 04/29/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Ohl Mexico S.A.B. de C.V. N/A OHLMEX N/A 04/29/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Ohl Mexico S.A.B. de C.V. N/A OHLMEX N/A 04/29/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Election of Directors Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Special Election of Directors Mgmt. Yes For Yes Grupo Financiero Santander Mexico, S.A.B. de C.V. N/A SANMEX N/A 04/18/2013 Special Designation of delegates Mgmt. Yes For Yes The Bank of New York Mellon, S.A. , Inst. de Banca Mult. N/A TERRA N/A 04/26/2013 Board S. Payment of a cash CBFI distribution Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Annual Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Special Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 2/4/2013 Special Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Extraordinary Amendements in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Extraordinary Issuance of new shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Extraordinary Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Presentation of 2012 Results and the Board of Directors' Report Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Cancellation oftreasury shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Payment of a cash dividend Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Stock option plan for employees of the Company Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Election of Directors Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/14/2013 Annual Designation of delegates Mgmt. Yes For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) THE MEXICO FUND, INC. By (Signature and Title) /s/ José Luis Gómez Pimienta José Luis Gómez Pimienta, President Date:August 9, 2013
